Per Curiam:

A change of venue was had in a civil case pending in Elk county. It was sent to Green*858wood county for trial. The latter county brought an action to recover from Elk county the jurors’ per diem fees, $422; for the attendance of the sheriff on the court, $19.50; for the court bailiff, $19,50; and for the stenographer, $60. Judgment was confessed for the stenographer’s fees. A recovery for the other items was denied in the court below.
We see no error in this. Costs incurred in criminal prosecutions by the state are by statute made payable by the county where the offense is committed., (Gen. Stat. 1901, § 5763.) We have been cited to no statute casting liability on Elk county for the items for which a recovery was denied. No costs were recoverable at common law; their allowance depends on the statute. (The State v. Campbell and Jones, 19 Kan. 481.)
The language used in the opinion in Shawnee Co. v. Wabaunsee Co., 4 Kan. 312, is hot applicable to the present controversy. That was a criminal case.
The judgment of the court below will be affirmed.
Doster, C.J., Johnston, Smith, Ellis, JJ.